UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ()HIO

WESTERN DIVISION
RAHSON STAPLES, Case No. l:l7-cv-742
Blacl<, J.
Plaintiff, Litkovitz, M.J.
vs.
CODEY JILLERAT, et al., REP()RT AND RECOMMENDATION
TO DENY MGTION TO PROCEED ON
Defendants. APPEAL IN FORMA PA UPERIS

This matter is before the Court on plaintiffs motion for leave to proceed inforch
pauperis on appeal pursuant to 28 U.S.C. § 1915. (Doc. 31).

Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if
the trial court certifies in Writing that it is not taken in good faith.” See also Fed. R. App. P.
24(a). Good faith in this context is demonstrated When the party seeks appellate review of an
issue that is not frivolous See Coppedge v. United Slales, 369 U.S. 438, 445 (1962). An
appeal is frivolous Where the appeal lacks an arguable basis either in law or fact. Nez'rzke v.
Wi]fiams, 490 U.S. 319, 325 (1989).

On August 8, 2018, the undersigned issued a Report recommending that defendants’
motion to dismiss be granted because there vvas probable cause for plaintiffs arrests and,
therefore, his false arrest, false imprisonment, and retaliation claims failed as a matter of laW,
and plaintiff failed to plead sufficient facts to indicate that the defendants interfered With or Were
deliberately indifferent to his need for medical care. (Doc. 27). On October 2, 2018, the
District Judge adopted the Report and Recommendation of the Magistrate Judge recommending
that defendants’ motion to dismiss be granted (Doc. 28). F or the reasons set forth in the

Report and Recommendation, the Court certifies that any informer pauperis appeal of the Order

adopting the Report and Recommendation would be frivolous and not taken in good faith within
the meaning of 28 U.S.C. § 1915(a)(3), Accordingly, plaintiffs motion for leave to proceed in
forma pauperis on appeal (Doc. 31) should be DENIED.

IT IS THEREFORE RECOMMENDED THAT:
l. Plaintiff`s motion for leave to proceed informer pauperis on appeal (Doc. 31) be I}ENIED.
2. Plaintiff be advised of the following:

Pursuant to Fed. R. App. P. 24(a)(4), plaintiff may file, within thirty (30) days after
service of any Order adopting the Report and Recommendation, a motion with the Sixth Circuit
Court of Appeals for leave to proceed as a pauper on appeal. Calli'han v. Schnel'a’er, 178 F.3d
800, 803 (6th Cir. 1999), overruling in part Floyd v. qutea` States Postal Service, 105 F.3d 274
(6th Cir. 1997). Plaintiff‘s motion must include a copy of the affidavit filed in the District
Court and the District Court’s statement of the reasons for denying pauper status on appeall Id.;
see Fed. R. App. P. 24(a)(5).

Plaintiff is notified that if he does not file a motion within thirty (3 0) days of receiving
notice of the District Court’s decision as required by Fed. R. App. P. 24(a)(5), or fails to pay the
required filing fee of $505.00 Within this same time period, the appeal will be dismissed for want
of prosecution Ca!fihan, 178 F.3d at 804. Once dismissed for want of prosecution, the
appeal will not be reinstated, even if the filing fee or motion for pauper status is subsequently
tendered, unless plaintiff can demonstrate that he did not receive notice of the District Court’s

decision within the time period prescribed for by Fed. R. App. P. 24(a)(5). Ia’.

Date: gOL:ZO¢/i
Karen L. Litkovitz, Magistrate e

United States District Court

UNlTED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F OHIO

WESTERN DIVISION
RAHSON STAPLES, Case No. l:l7-cv-742
Black, J.
Plaintiff, Litkovitz, M.J.
vs.
CODEY JILLERAT, et al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections lf
the Report and Recommendation is based in Whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the l\/lagistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs A party may respond to another
party's objections WITHIN 14 DAYS after being served with a copy thereof. F ailure to make
objections in accordance with this procedure may forfeit rights on appeal See Thomas v. Arn,

474 U.S. 140 (1985); Unz`iea’States v. Walrers, 638 F.2d 947 (6th Cir. 1981).

